The opinion of the court was delivered by
Black, J.
1. When the Court of Quarter Sessions have appointed a full set of road viewers, one or more of the number may be stricken off and others substituted. We presume it was done *71in this case for good reasons. It was not necessary to give notice that it would be done.
2. The report of the viewers says that five of them examined the road. The record is therefore regular on its face, and shows every fact that is necessary. The deposition which is said to contradict this is not on record, and we can take no notice of it.
3. A rule of court prescribing the time or times when a road petition shall be presented is perfectly valid provided it takes away no right given by.the general law of the land. Of course no court would or could declare that a petition for review should not be presented at all during the term when the Act of Assembly has said it may be done. But the court may set apart a particular portion of the term for such purposes, and lawfully refuse to be interrupted in their other business for the rest of the session. The rule of the Lancaster Quarter Sessions, under which the petition in this casé was refused, is such as that court had a right to make.
Order affirmed.